

Exhibit 10.29


DOV PHARMACEUTICAL, INC.
AUDIT COMMITTEE CHARTER


I. General Statement of Purpose


The audit committee is created and its members appointed by the board of
directors to assist in the oversight of the integrity of the company’s systems
of internal control, financial statements and the qualifications, independence
and performance of the company’s independent auditors. To this end, the audit
committee’s primary functions are to oversee the company’s accounting and
financial reporting processes and the audits of the company’s financial
statements and to appoint, retain, terminate and evaluate the performance of the
company’s independent auditors. In carrying out its primary function the audit
committee shall provide an open avenue of communication among the independent
auditors, financial and senior management and the board of directors. The audit
committee shall fulfill these responsibilities by carrying out the activities
enumerated in section V of this charter. 


II. Composition


The audit committee shall consist of at least three members of the board, each
of whom must be independent according to both NASD rules for listed companies
and the Sarbanes-Oxley Act of 2002, or SOX, and moreover not own or control 20%
or more of the company's voting securities, or such lesser amount as may be
established by the SEC.


As an exception to the above independence criteria, a director who is not an
employee of the company or family member of an employee and meets all the above
qualifications except those of the NASD can be an audit committee member. For
this to occur, the board, under exceptional and limited circumstances, must
determine that the director's membership is required in the best interests of
the company and its stockholders. The company must then disclose, in the next
following annual proxy statement, the nature of the relationship and the reasons
for that determination. A member appointed and whose appointment continues under
this exception may not serve on the audit committee for more than two years and
may not chair the committee.


Each member of the audit committee must be able to understand financial
statements and at least one member must be financially sophisticated as
contemplated by NASD rules. Moreover, it is contemplated but not required that
at least one member of the audit committee be an “audit committee financial
expert” under SEC rules. Those rules require among other things that, in
addition to understanding financial statements, the financial expert have an
understanding of generally accepted accounting principles and their application
as well as experience with internal controls for financial reporting.


Members of the audit committee shall be appointed annually by the board and may
be replaced or removed by the board with or without cause. Resignation or
removal of a director, for whatever reason, shall if a member of the audit
committee mean automatic resignation or removal from the committee. Any vacancy
on the audit committee may be filled only by the board. The board shall
designate one member of the audit committee to be the chair.


 
 

--------------------------------------------------------------------------------

 
 
III. Compensation


A member may not, other than in his or her capacity as a member of the audit
committee, the board or any other board committee, receive any compensation from
the company. A member may receive additional director fees to compensate for the
significant time and effort required to serve on the audit committee.


IV. Meetings


The audit committee shall meet not less frequently than quarterly to review each
quarterly earnings release and quarterly report, and on further occasions as
required to review internal controls, audit progress and the annual report.
Apart from these required meetings, the committee may have additional meetings
as often as it determines. A majority of the members of the audit committee
shall constitute a quorum for purposes of holding a meeting and the committee
may act by a vote of a majority of the members present at the meeting. In lieu
of a meeting, where warranted in special circumstances the audit committee may
act by unanimous written consent.


V. Responsibilities and Authority


Matters Relating to Selection, Performance and Independence of Auditors



 
·
Sole authority to appoint, terminate and determine compensation for its
independent auditors; although the committee may seek stockholder ratification
of its appointment for informational purposes




 
·
Instruct the company’s independent auditors to report directly to audit
committee




 
·
Exercise oversight of the company’s independent auditors’ work including
resolution of disagreements between management and the independent auditors




 
·
Pre-approval of all audit, audit-related, tax and other services to be provided
by the company’s independent auditors that are not prohibited by SOX, SEC or
Public Company Accounting Oversight Board




 
·
Pre-approval of audit-related and non-audit services may be delegated to one or
more members of audit committee, who shall promptly report such approved
services at the first full committee meeting following such approval




 
·
Review and approve scope and staffing of the company’s independent auditors’
overall audit plan

 
 
2

--------------------------------------------------------------------------------

 
 

 
·
Require independent auditors to provide audit committee with written disclosures
and letter required by Independence Standards Board Standard No. 1, and to
submit to audit committee on a periodic basis a formal written statement
delineating all relationships between independent auditors and company




 
·
Discuss with independent auditors any disclosed relationships or services that
may impact objectivity and independence, and take appropriate action to satisfy
audit committee of auditors' independence




 
·
Discuss with company and independent auditors whether services of independent
auditors required to be reported in annual report or proxy statement are
compatible with maintaining auditors' independence



Audited Financial Statements



 
·
Review overall audit plan with independent auditors and management responsible
for preparing company's financial statements




 
·
Review and discuss with management and independent auditors as appropriate:

 

·
Company's annual audited financial statements including all critical accounting
policies and practices used or to be used by company and any significant
financial reporting issues that have arisen in connection with preparation of
audited financial statements, prior to filing company's annual report




·
Any analysis prepared by management or independent auditors setting forth
significant financial reporting issues and judgments made in connection with
preparation of financial statements including analyses of effect of alternative
GAAP methods on financial statements




·
Ramifications of use of such alternative disclosures and treatments on financial
statements and treatment preferred by independent auditors, and consider other
material written communications between independent auditors and management
including any management letter or schedule of unadjusted differences




·
Major issues relating to adequacy of company's internal controls and procedures
for financial reporting and risk management policies




·
Major changes in and other issues regarding accounting principles and procedures
including any significant changes in company's selection or application of
accounting principles and

 
 
3

--------------------------------------------------------------------------------

 
 

·
Effect on financial statements of regulatory and accounting initiatives as well
as off-balance sheet transactions and structures




 
·
Review and discuss outside presence of management any audit problems or
difficulties and management's response thereto including any difficulties
encountered by independent auditors in the course of their work, including any
restrictions on scope of their activities or access to information,
responsibilities, budget and staffing of company's internal audit function if
any or financial reporting function and any significant accounting issues raised
with management




 
·
Review and discuss matters brought to attention of audit committee by
independent auditors pursuant to Statement on Auditing Standards No. 61 and No.
90 (SAS 61 and SAS 90) including any




·
Restriction on scope of independent auditors' activities or access to requested
information




·
Accounting adjustments proposed by independent auditors but not made by
management




·
Communication between independent auditors and its national office regarding
significant auditing or accounting issues presented by management




·
Management or internal control letter issued, or proposed to be issued, by
independent auditors and




·
Significant disagreement between company and independent auditors




 
·
Review and discuss with independent auditors their report pursuant to Securities
Exchange Act on their non-audit services if any




 
·
If brought to audit committee's attention, discuss with CEO, CFO and general
counsel (a) significant deficiencies and material weaknesses in design or
operation of internal controls and procedures for financial reporting that could
adversely affect company's ability to record, process, summarize and report
financial information or (b) any fraud involving management or other employees
who have a significant role in company's internal controls and procedures for
financial reporting

 
 
4

--------------------------------------------------------------------------------

 
 

 
·
Based on its review of (a) reports from independent auditors on company’s system
of internal controls and its review of auditing, accounting and financial
reporting process and (b) discussions with management including review of
matters required to be discussed by SAS 61 and SAS 90, recommend to board
whether company's audited financial statements should be included in 10-K




 
·
Prepare audit committee report required by Item 306 of Regulation S-K to be
included in company's annual proxy statement



Unaudited Quarterly Financial Statements



 
·
Discuss with management and independent auditors and review any financial
information including press releases and Form 10-Q submitted to a governmental
body or the public including any certification, report, opinion or review by the
independent auditors.



Procedures for Addressing Complaints and Concerns



 
·
Establish and require company to publish or file procedures for receipt,
retention and treatment of complaints received by company regarding accounting,
internal accounting controls or auditing matters and confidential, anonymous
submission to audit committee by employees of concerns regarding questionable
accounting or auditing matters or disclosure controls



Regular Reports to Board



 
·
Regularly report to board on and review with board any issues that arise with
respect to quality or integrity of company's financial statements, compliance
with legal or regulatory requirements, performance and independence of auditors,
performance of internal audit function if any and any other matters that audit
committee considers appropriate or is requested by board to review



Review of Charter



 
·
Review at least annually and more often as appropriate adequacy of charter and
recommend amendments if any to board



Engagement of Advisors



 
·
Engage and determine compensation for independent counsel to audit committee and
such other advisors necessary or appropriate to carry out its responsibilities
and powers

 
Legal and Regulatory Compliance



 
·
Discuss with management legal and regulatory requirements applicable to company
and its subsidiaries and company's compliance, and make recommendations to board
regarding compliance

 
 
5

--------------------------------------------------------------------------------

 
 

 
·
Discuss with CEO, CFO and general counsel legal matters (including pending or
threatened litigation) that may have a material effect on company's financial
statements or its legal and regulatory compliance policies and procedures

 
General



 
·
Form and delegate authority to subcommittees consisting of one or more of its
members to carry out its responsibilities and exercise its powers




 
·
Require that any officer or employee of company, company's outside legal
counsel, independent auditors or any other professional retained by company
attend a meeting of audit committee or meet with any member of or advisor to
committee



* * *

Notwithstanding the responsibilities and powers of the audit committee set forth
in this charter, it is not intended to carry responsibility for planning or
conducting audits of the company's financial statements or determining whether
the company's financial statements are complete, accurate and prepared in
accordance with GAAP. Such responsibilities are the duty of management and, to
the extent of their audit responsibilities, the independent auditors. In
addition, it is not the duty of the audit committee to conduct investigations or
to assure compliance with laws and regulations. The audit committee shall be
entitled to rely upon advice and information it receives if it believes to be
reliable or has reason to draft in its discussions and communications with
management, independent auditors and such experts, advisors and professionals it
may consult.


(Adopted by board of directors on March 6, 2006, further amending charter
adopted March 21, 2003 and amended March 14, 2005)
 
 
6

--------------------------------------------------------------------------------

 